Gregory, J.
Information against the appellant for retailing intoxicating- liquor by a loss quantity than a quart, not being licensed so to do.
A motion was made by the defendant to quash the information, which was overruled by the court. By agreement *267the case^was-tried by the court, and. the defendant was found guilty. A motion was mado for a new trial, and. overruled; and exceptions were taken. The evidence is in the record.
The appellant applied to the Board of Commissioners of Tipton county, on the 3d of June, 1868, for a license to retail intoxicating liquors by a less quantity than a quart. A remonstrance was filed, and the granting of the license resisted. The order was made. The applicant, on the 4th (the next day), paid the fee, and filed the bond required by law, and received his license. The remonstrators, within thirty days after the order, appealed therefrom to the Tipton Circuit Court. The retailing charged and proved, was on the 18th of August, forty-seven days after the appeal was taken.
It is claimed that the appeal did not suspend the operation of the order granting the license. The statute authorizes an appeal to be taken within thirty days after the time the decision was mado, by the filing of an appeal bond. 1 G. & H. 253, sec. 32. When the appeal is in vacation the appellant, if there be an appellee, must cause a summons to issue. Id. sec. 34. The case is tried on appeal as an original cause. Id. sec. 86. The appeal is taken by the filing of the bond; the issuing of the summons is after the causo is docketed in the court to which the appeal is taken. The appeal suspends the operation of the order.
The evidence tends to prove that the liquor was purchased of the servant of the defendant, iu the saloon kept by the appellant, at the place described in 'the application for the license. It is claimed that this proof docs not connect the accused with the commission of the offense; but we think otherwise. It is clear that the defendant kept the saloon, and transacted a retail liquor trade therein, which he himself claimed, on the trial, was authorized by the license. The person who- sold it was his servaut in conducting this trade.
The defendant moved in arrest of j udgment. It is urged, that the judgment ought to have been arrested, for the *268reason that the defendant was not arraigned on the information. This was waived by the personal appearance of the defendant and his agreement to submit the trial to the court.
The judgment is affirmed, with costs.